DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment
This office action is in response to an amendment filed on December 13, 2021 in response to PTO office action dated October 14, 2021. The amendment has been entered and considered.

Claims 1, 16, 18 and 20 have been amended.  Claim 15 has been canceled.  As a result, claims 1-14 and 16-20 are pending in this office action.

Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 103(a) have been fully considered.  Examiner respectfully disagrees with the applicant’s argument.  For details, see response to argument section.  

This action is FINAL.





Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 14, 16-17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brunel at el. (US 2016/0232207A1) in view of Danilak et al. (US 2014/0280356 A1).

Regarding claims 1, 16 and 20 Brunel discloses a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, result in operations comprising: 
generating, based at least on a source table stored in a database, an index for traversing a graph corresponding to the source table (see Brunel paragraph [0070], the HIERARCHY expression derives a hierarchy from a given adjacency-list-formatted source table, which may be a table, a view, or the result of a subquery; see Brunel paragraph [0117], the hierarchy indexing scheme implements the functionality underlying each hierarchical dimension. No single scheme can serve all application scenarios equally well. Thus, the present design leaves the choice among different indexing schemes up to the system.), 
the source table including a first column storing one or more identifiers of a parent nodes in the graph, the source table further including a second column storing one or more identifiers of the corresponding children nodes in the graph (see Brunel paragraphs [0071]-[0076], HIERARCHY; USING source table AS source name; [START WHERE start condition]; JOIN PARENT parent name ON join condition; [SEARCH BY order]; SET node column name; see Brunel paragraph [078], Evaluate source table and materialize required columns into a temporary table T. Also add a NODE column named node column name to T. [0079] 2) Perform the join [0080] T AS C LEFT OUTER JOIN T AS P ON join condition, where P is the parent name and C is the source name. Within the join condition, P and C can be used to refer to the parent and the child node, respectively; see Brunel paragraphs [0085]-[0086], As an example, the following statement uses a HIERARCHY expression to derive the pos column from id and pid of the FIG. 1 table, then selects the id and level of all parts that appear within part C2:) 
an index for traversing a graph corresponding to the source table to … (see Brunel paragraph [0077], The expression is evaluated by first self-joining the source table in order to derive a parent-child relation representing the edges, then building a temporary hierarchy representation from that, and finally producing the corresponding NODE column), 
traversing, based at least on the index, the graph, the index enabling the graph to be traversed depth first starting from a root node of the graph and continuing to a first child node descending from the root node of the graph (see Brunel paragraph [0130], Virtually any indexing scheme can be built straightforwardly during a depth-first traversal of the input hierarchy. Thus, the main task of the bulk-build algorithm is to transform the adjacency list from the input table into an intermediate representation that supports efficient depth-first traversal. Building the intermediate representation is common to all indexing schemes; only the final traversal is index-specific. Existing relational operators may be reused for as many aspects as possible, adding as little new code as necessary. The algorithm proceeds as follows). 
Danilak expressly discloses generating an inner node map identifying one or more nodes in the graph having at least one outgoing edge (see Danilak paragraph [0015], By using a map table, multiple storage services can be condensed into a single map traversal. A map can be constructed of root nodes, inner nodes and leaf nodes. The root nodes, inner nodes and leaf nodes can include entries that can be indexed or sorted by a field or part of a field. The entries of root nodes and inner nodes can also include pointers to a next node. Leaf node entries can include values, such as a physical address and/or other attributes (e.g. ECC values, etc.). When traversing the storage map, the translation system can start at a root node. Using one or more fields from the request, the translation system can determine entries in the root node and/or inner nodes that have a pointer to a next node. The pointers in the determined entries can be followed until a leaf node is found).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Danilak into the method of Brunel to have generating an inner node map and the inner node map including at least one mapping identifying one or more children nodes descending from an inner node in the graph.  Here, combining Danilak with Brunel, which are both related to performing indexing and search, improves Brunel, by providing map data structure contained in storage for translating storage requests into physical address that can be used in a search (see Danilak paragraphs [0068]-[0069]).

Regarding claims 2 and 17, Danilak expressly discloses wherein the inner node map is generated by at least: adding, to the inner node map, the at least one mapping in response to determining that the inner node occupies a first row in the source table, the at least one mapping associating the inner node with the first row in the source table, the first row being occupied by the inner node and a first child node of the inner node; and updating at least one mapping in response to determining that the inner node occupies a second row in the source table, the at least one mapping being updated to associate the inner node with the second row in the source table, the second row being occupied by the inner node and a next child node of the inner node (see Danilak paragraph [0059], A map structure for translating from logical storage request 310 (e.g. logical storage request 310 from FIG. 3) into physical storage request 312 can include multiple nodes 402, including a root node, inner node and leaf node. A map traversal can start at a root node, travel through zero or more inner nodes and stop when a leaf node is reached. At each node, a decision of which node is next can be made based on one or more field values or parts thereof from logical storage request using header information 404 in the node). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Danilak into the method of Brunel to have generating an inner node map.  Here, combining Danilak with Brunel, which are both related to performing indexing and search, improves Brunel, by providing map data structure contained in storage for translating storage requests into physical address that can be used in a search (see Danilak paragraphs [0068]-[0069]).

Regarding claims 5 and 19, Brunel discloses wherein the generating of the index further includes iterating over at least the portion of the source table to generate a root node list, wherein a node is added to the root node list based at least on the node not being associated with a parent node in the source table, and wherein the root node list enables an identification of the root node from which to start traversing the graph (see Brunel paragraph [0077], The HIERARCHY expression can be used wherever a table reference is allowed (in particular, a FROM clause). The result is a temporary table containing the data from the source table plus an additional NODE column named node column name. The expression is evaluated by first self-joining the source table in order to derive a parent-child relation representing the edges, then building a temporary hierarchy representation from that, and finally producing the corresponding NODE column. The START WHERE subclause can be used to restrict the hierarchy to only the nodes that are reachable from any node satisfying start condition. The SEARCH BY subclause can be used to specify a desired sibling order; if omitted, siblings are ordered arbitrarily. The procedure for evaluating the whole expression according to some embodiments is as follows). 

Regarding claim 6, Danilak expressly discloses assigning, to the inner node, a unique node identifier (see Danilak paragraph [0059], After determining the leaf node 708 is full, the translation system can create two additional nodes. A new inner node 748 can receive the pointer from parent inner node 2 706. The new node can be created with a head that identifies that LBA offesets of 0 or 1 are located in leaf node 708 and LBA offsets of 2 or 3 are located in leaf node 756. Entries 730, 732, 738 and 746 can be reordered in leaf node 708. Entries 734, 736, 742 and 746 can be copied to leaf node 756 and ordered). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Danilak into the method of Brunel to have assigning, to the inner node, a unique node identifier.  Here, combining Danilak with Brunel, which are both related to performing indexing and search, improves Brunel, by providing map data structure contained in storage for translating storage requests into physical address that can be used in a search (see Danilak paragraphs [0068]-[0069]).

Regarding claim 14, Brunel discloses, wherein the graph includes a plurality of nodes, wherein the graph further includes one or more edges interconnecting the plurality of nodes, and wherein a directionality of each of the one or more edges indicates one or more parent-child relationships amongst the plurality of nodes (see Brunel paragraph [0077], The expression is evaluated by first self-joining the source table in order to derive a parent-child relation representing the edges, then building a temporary hierarchy representation from that, and finally producing the corresponding NODE column). 

Claims 3, 4, 7, 8 and 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brunel at el. (US 2016/0232207A1) in view of  Danilak et al. (US 2014/0280356 A1) further in view of Gestrelius et al. (US 2013/0246438 A1).

Regarding claim 3, Brunel discloses wherein the generating of the index further includes iterating over at least the portion of the source table to generate a next sibling …, wherein the next sibling …indicates a next sibling node for at least one node in the graph, and wherein the next sibling node for the at least one node comprises a sibling node occupying a higher row in the source table than the at least one node (see Brunel paragraph [0077], Evaluate source table and materialize required columns into a temporary table T. Also add a NODE column named node column name to T. [0079] 2) Perform the join [0080] T AS C LEFT OUTER JOIN T AS P ON join condition, where P is the parent name and C is the source name. Within the join condition, P and C can be used to refer to the parent and the child node, respectively. [0081] 3) Build a directed graph G containing all row IDs of T as nodes, and add an edge r.sub.P.fwdarw.r.sub.C between any two rows r.sub.P and r.sub.C that are matched through the join). 
Gestrelius expressly discloses generate a next sibling vector, wherein the next sibling vector indicates a next sibling node for at least one node in the graph (see paragraph [0201], The created relation index vector is completed in block 30 with identity index vectors of parents and all children of the present object in the iteration process. Bitwise OR operations can be used when the identity index vectors are added. In a final step as shown in block 32 also identity index vectors of all siblings of different type of objects).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gestrelius into the method of Brunel to have generate a next sibling vector.  Here, combining Gestrelius Brunel, which are both related to performing indexing and search, improves Brunel, by providing system to query and analyze datasets in a flexible and easy way without imposing restrictions and while still allowing the datasets to change structurally (see Gestrelius paragraph [0006]).

Regarding claims 4 and 18, Brunel discloses in response to the updating of the at least one mapping, updating the next sibling … to at least identify the next child node of the inner node as being a next sibling node for a child node of the inner node that is last encountered during the iteration over at least the portion of the source table (see Brunel paragraph [0091], NODE allows bulk-updates and single-node operations, that is, relocating, adding, and removing single leaf nodes; SUBTREE allows bulk-updates, single-node operations, and the relocation of whole subtrees. A BULK dimension is basically static; individual updates are prohibited. A distinction is made between single-node and subtree updates, because subtree updates require a more-powerful dynamic indexing scheme than single-node updates, with inevitable tradeoffs in query performance. Depending on the option, the system chooses an appropriate indexing scheme for the hierarchical dimension. The default setting is SUBTREE). 
Gestrelius expressly discloses updating the next sibling vector (see paragraph [0201], The created relation index vector is completed in block 30 with identity index vectors of parents and all children of the present object in the iteration process. Bitwise OR operations can be used when the identity index vectors are added. In a final step as shown in block 32 also identity index vectors of all siblings of different type of objects).
Brunel to have generate a next sibling vector.  Here, combining Gestrelius with Brunel, which are both related to performing indexing and search, improves Brunel, by providing system to query and analyze datasets in a flexible and easy way without imposing restrictions and while still allowing the datasets to change structurally (see Gestrelius paragraph [0006]).

Regarding claim 7, Danilak expressly discloses wherein the generating of the index further includes generating a node identifier …, and wherein the node identifier …is updated to include the unique node identifier assigned to the inner node (see Danilak paragraph [0059], After determining the leaf node 708 is full, the translation system can create two additional nodes. A new inner node 748 can receive the pointer from parent inner node 2 706. The new node can be created with a head that identifies that LBA offesets of 0 or 1 are located in leaf node 708 and LBA offsets of 2 or 3 are located in leaf node 756. Entries 730, 732, 738 and 746 can be reordered in leaf node 708. Entries 734, 736, 742 and 746 can be copied to leaf node 756 and ordered). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Danilak into the method of Brunel to have generating a node identifier vector.  Here, combining Danilak with Brunel, which are both related to performing indexing and search, improves Brunel, by providing map data structure contained in storage for translating storage requests Danilak paragraphs [0068]-[0069]).
Gestrelius expressly discloses a node identifier vector (see paragraph [0201], see paragraph [0201], The created relation index vector is completed in block 30 with identity index vectors of parents and all children of the present object in the iteration process. Bitwise OR operations can be used when the identity index vectors are added. In a final step as shown in block 32 also identity index vectors of all siblings of different type of objects).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gestrelius into the method of Brunel to have a node identifier vector.  Here, combining Gestrelius with Brunel, which are both related to performing indexing and search, improves Brunel, by providing system to query and analyze datasets in a flexible and easy way without imposing restrictions and while still allowing the datasets to change structurally (see Gestrelius paragraph [0006]).

Regarding claim 8, Brunel discloses, wherein the node identifier … further includes a default node identifier associated with a leaf node in the graph, wherein the leaf node comprises a node without any outgoing edges, and wherein the unique node identifier and/or the default node identifier enable a differentiation between the inner node of the graph and the leaf node of the graph (see Brunel paragraph [0023], every hierarchy contains by default a single, virtual root node, which is denoted ">" and called the "super-root". As a virtual node, > is hidden from the user. The children of > are the actual roots in the data. This mechanism may avoid certain technical complications in handling empty hierarchies as well as hierarchies with multiple roots (i.e., so-called forests)). 
Gestrelius expressly discloses a node identifier vector (see paragraph [0201], see paragraph [0201], The created relation index vector is completed in block 30 with identity index vectors of parents and all children of the present object in the iteration process. Bitwise OR operations can be used when the identity index vectors are added. In a final step as shown in block 32 also identity index vectors of all siblings of different type of objects).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Gestrelius into the method of Brunel to have a node identifier vector.  Here, combining Gestrelius with Brunel, which are both related to performing indexing and search, improves Brunel, by providing system to query and analyze datasets in a flexible and easy way without imposing restrictions and while still allowing the datasets to change structurally (see Gestrelius paragraph [0006]).

Claims 9-13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over  Brunel at el. (US 2016/0232207A1) in view of  Danilak et al. (US 2014/0280356A1) further in view of Zhou et al.  (US 2011/0307507 A1).

Regarding claim 9, Zhou expressly discloses, wherein the traversing of the graph comprises: popping, onto a stack, the root node followed by the first child node of the (see Zhou paragraph [0011], A stack is used to cache the nodes that are potentially a set of strongly connected components that has not been fully identified. Once a strongly connected component root is identified, all the nodes within the same strongly connected component are readily discovered and they continuously occupy the top of the stack); 
setting a first flag associated with the root node, the first flag being set to indicate the root node as having being traversed along a current path through the graph, the current path starting and terminating at the root node (see Zhou paragraph [0013], The graph traversal system also adds logic to an implementation of Tarjan's algorithm to identify strongly connect component exits and entries. One property of Tarjan's algorithm is that the nodes of a strongly connected component are popped from the stack together. When the depth-first search finishes visiting an edge, the source node is on the stack, and the visiting of the destination node has finished. Because of this particular property, if the destination node is not on the stack at this point of time, the two nodes cannot be in the same strongly connected component); 
setting a second flag associated with the first child node, the second flag being set based at least on the first child node being an inner node and not a leaf node, and the second flag being set to indicate the first child node as having being traversed along the current path (see Zhou paragraph [0013], The graph traversal system also adds logic to an implementation of Tarjan's algorithm to identify strongly connect component exits and entries. One property of Tarjan's algorithm is that the nodes of a strongly connected component are popped from the stack together. When the depth-first search finishes visiting an edge, the source node is on the stack, and the visiting of the destination node has finished. Because of this particular property, if the destination node is not on the stack at this point of time, the two nodes cannot be in the same strongly connected component); 
determining, based at least on a third flag associated with a second child node descending from the first child node, whether the first child node and the second child node form a cycle (see Zhou paragraph [0016], The system 100 includes a graph store 110, an initialization component 120, a graph search component 130, an SCC identification component 140, an entry/exit identification component 150); and
 in response to determining that the first child node and the second child node form the cycle, breaking the cycle by at least avoiding traversing through the second child node (see Zhou paragraph [0021], The entry/exit identification component 150 identifies entries and exits between strongly connected components during a pass that identifies the strongly connected components. During processing of a node's descendants as just described, if a node's descendant is not on the stack, then that descendant is an entry into a strongly connected component sub-graph if the descendant is in a strongly connected component sub-graph and the parent is an exit. The component 150 marks the nodes with this information so that it can be used later, such as by setting a variable of a node data structure to indicate whether the node is an entry/exit. The component 150 may also store entries and exits in a separate data structure for tracking entries and exits (e.g., a separate list), so that entries and exits can be easily traversed later). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zhou into the method Brunel to have wherein the traversing of the graph comprises: popping, onto a stack, the root node followed by the first child node of the root node.  Here, combining Zhou with Brunel, which are both related to performing indexing, improves Brunel, by dramatically increasing compile time and resource usage (see Zhou paragraph [0003]).

Regarding claim 10, Zhou expressly discloses wherein the second child node is avoided by at least popping, onto the stack, a next sibling node of the first child node instead of the second child node (see Zhou paragraph [0020], After processing the node's descendants, the component 140 determines whether the potential root node is at the root of a strongly connected component sub-graph by testing whether the index value is equal to the LowLink value, indicating that no lower indexed node can be reached from the present node. If the two indices are equal, then the node is a root node of a strongly connected component sub-graph, and nodes are popped from the stack until the present node is popped off). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zhou into the method of Brunel to have wherein the second child node is avoided by at least popping, onto the stack.  Here, combining Zhou with Brunel, which are both related to performing indexing, improves Brunel, by dramatically increasing compile time and resource usage (see Zhou paragraph [0003]).

Regarding claim 11, Zhou expressly discloses determining, based at least on the index, the root node, the first child node, the second child node, and/or the next sibling (see Zhou paragraph [0041], the system marks a parent node of the selected descendant node as an exit node and the descendant node as an entry node. Descendant nodes that are not on the stack with their parents at this point in the processing are part of a separate set of strongly connected components or isolated nodes, thus the connection between them is an entry/exit path. Continuing in decision block 470, if there are more descendants, then the system loops to block 410 to select the next descendant, else the system completes). 
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zhou into the method of Brunel to have determining, based at least on the index, the root node, the first child node, the second child node, and/or the next sibling node.  Here, combining Zhou with Brunel, which are both related to performing indexing, improves Brunel, by dramatically increasing compile time and resource usage (see Zhou paragraph [0003]).

Regarding claim 12, Zhou expressly discloses, resetting the first flag, the second flag, and/or the third flag in response to the root node being an only node remaining in the stack (see Zhou paragraph [0042], By setting the low link value above to a number higher than all node indexes and resetting the value to an index value in block 450 of FIG. 4, the system can distinguish isolated nodes from self-cycling single nodes or other nodes that are part of a multi-node group of strongly connected components).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Zhou into the method of Brunel to have resetting the first flag, the second flag, and/or the third flag in Zhou with Brunel, which are both related to performing indexing, improves Brunel, by dramatically increasing compile time and resource usage (see Zhou paragraph [0003]).

Regarding claim 13, Brunel discloses wherein the first flag, the second flag, and/or the third flag are stored as part of the at least one mapping included in the inner node map (see Brunel paragraph [0077], The expression is evaluated by first self-joining the source table in order to derive a parent-child relation representing the edges, then building a temporary hierarchy representation from that, and finally producing the corresponding NODE column). 

Response to arguments
	
Applicant’s argument states that “neither Brunel nor Danilak, whether considered independently or in combination, disclose or suggest, “generating, based at least on a source table stored in database, an index for traversing a graph corresponding to the source table, the source table including a first column storing one or more identifiers of parent nodes in the graph, the source table further including a second column storing one storing one or more identifiers of the corresponding children nodes in the graph, the generating of the index including iterating over the first column of the source table to generate an inner node map identifying one or more nodes in the graph having at  least one outgoing edge,”.  Examiner respectfully disagrees with the applicant’s argument because the combination of Brunel with Danilak teaches generating, based at least on a see Brunel paragraphs [0117]-[0118], the present design leaves the choice among different indexing schemes up to the system. Each scheme comes with a set of built-in implementations of the hierarchy functions (e.g., LEVEL). For efficient query processing, hierarchy-aware join operators are employed that work well with all supported indexing schemes. The bulk-building operation is in large parts common to all indexing schemes, and for supporting derived hierarchies and thus legacy applications..., a hierarchy indexing scheme comprises the content of a NODE column and possibly an auxiliary data structure. Brunel discloses the source table with id and pid, see Brunel, paragraph [0085], … a HIERARCHY expression to derive the pos column from id and pid of the FIG. 1 table.  According to Brunel, see Brunel paragraph [0025], a table might be associated with multiple hierarchies. The table of FIG. 1 is associated with one hierarchy (as shown in FIG. 2), which arranges its rows in a tree, thus adding a hierarchical dimension to the table. A table associated with at least one hierarchy will be referred to as a hierarchical table.  Brunel further discloses, see Brunel paragraph [0040], to traverse a hierarchy in a particular order, one can combine ORDER BY with a hierarchy property. For example, consider a 
Danilak was relied upon to teach generating an inner node map identifying one or more nodes in the graph having at least one outgoing edge.  Danilak teaches that, see Danilak paragraph [0039], by using a map table, multiple storage services can be condensed into a single map traversal. A map can be constructed of root nodes, inner nodes and leaf nodes…When traversing the storage map, the translation system can start at a root node. Using one or more fields from the request, the translation system can determine entries in the root node and/or inner nodes that have a pointer to a next node.  The combination of Brunel with Danilak,is proper, reasonable and teaches all elements of the recited limitations including “generating, based at least on a source table stored in database, an index for traversing a graph corresponding to the source table, the source table including a first column storing one or more identifiers of parent nodes in the graph, the source table further including a second column storing one storing one or more identifiers of the corresponding children nodes in the graph, the generating of the index including iterating over the first column of the source table to generate an inner node map identifying one or more nodes in the graph having at  least one outgoing edge”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINKU GEBRESENBET whose telephone number is 571-270-1636.  The examiner can normally be reached between 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164